 ST. JOHN'S ASSOCIATES, INC.287St. John'sAssociates,Inc.andLocal 810,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America. Case2-CA-11008June 29,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH, AND MEMBERSFANNING AND BROWNOn April 13, 1967, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer's Decision. He also found that Respondenthad not engaged in other unfair labor practices al-leged in the complaint and recommended dismissalof those allegations. Thereafter, the Respondentand the General Counsel filed exceptions t6, theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions andmodifications set forth below. IAs described more fully in the Trial Examiner'sDecision, the Union sent a telegram to Respondenton May 24, 1966, requesting recognition as bar-gaining representative of a unit of Respondent'struckdrivers. The Respondent never answered thistelegram.At that time, the Union had obtainedauthorization cards from two of the Respondent'sthree truckdrivers. On the same day, the Unionfiled with the Regional Director for Region 2 a peti-tion for certification as bargaining representative ofthese employees.The Respondent contends that the truckdriversalone do not constitute an appropriate unit, that anappropriate unit should include the dispatcher, theassistantdispatacher, and the messengers. TheTrial Examiner found that the truckdrivers and thetruckdriver dispatcher together constituted an ap-propriateunit.He further found that, as theevidence did not show that the Union representeda majority of the employees in this unit, the Respon-dent had not refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act. Wedo not agree.We have traditionally established truckdrivers asa separate appropriate unit in the absence of a bar-gaining history where a union seeks to representthem separately and where no other labor organiza-tion seeks to represent them in a unit of largerscope.2 The instant case appears to fall within theambit of that holding.We are persuaded, for the reasons set forthbelow, that the truckdrivers constitute a clearlyidentifiable and homogeneous group of employeessuch as the Board has frequently found may con-stitute a separate appropriate unit, if they desire.3The record shows that the truckdrivers hereinspend most of their working time making deliveriesby truck in and around New York City and, that,from October 1, 1965, to May 24, 1966, none ofRespondent's other employees made any deliveriesby truck. The drivers are paid more per hour andearn more overtime than-the messengers; unlike themessengers or the dispatcher, they wear uniformsissued by the Respondent; and their timecards arekept at both the 45th Street and the 61st Streetplaces of business and they may start the day or enditat either place. The dispatcher is located at the45th Street place of business. His duties includeshipping and receiving duties and, although he wasformerly a truckdriver for the Respondent, it isclear that at least during the period from October 1,1965, to May 24, 1966, he did not drive a truck.The messengers are paid less than the drivers; theydo not hold licenses to drive trucks as the driversdo; they work less hours than the drivers; they donot wear uniforms as the drivers do; they clock inand out under different conditions and provide adifferent type of service than do the drivers. Theassistant dispatcher has duties more closely asso-ciated with the messengers than with the dispatcheror the truckdrivers. We are not persuaded that thedispatcher, the assistant dispatcher, or the messen-gers have a sufficient community of interest withthe truckdrivers to compel their inclusion in thetruckdriver unit.We therefore find that the truck-drivers apart from other employees constitute anappropriate unit.We also find that the Union,when it made its bargaining demand on Respondenton May 24, 1966, represented a majority of theemployeesin anappropriate unit.Accordingly,as it is clear that the Respondent failed to replyto the Union's May 24, 1966, demand for recogni-tion and bargaining and thereafter explicitly indi-cated that it would refuse to deal with the Union,'ChairmanMcCullochagrees with the Trial Examiner for the reasonsstated by him, that a unit of truckdrivers excluding the dispatcher is notappropriate.He would therefore affirm the Trial Examiner's dismissal ofthe 8(a)(5) allegation of the complaint on the ground that the Union did notrepresent a majority of employees in an appropriate unit.166 NLRB No. 302BallentinePackingCo , Inc,132 NLRB 923.3National Fireworks Ordnance Corporation,104 NLRB 792,796. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDwe find that the Respondent thereby violatedSection 8(a)(5) and(1) of the Act.In so doing werelyon the fact that the Respondent,with knowl-edge of the Union'sclaim of majority status,engaged in a campaign of 8(a)(1) conduct whichwas calculated to undermine the Union's positionwith the employees so as to dissipate its majoritystatus.Such conduct clearly establishes the il-legality of Respondent's refusal to bargain with astatutory representative.4AMENDED REMEDYAdd the following to the Trial Examiner'sRemedy, section V: "We have found that theRespondent had unlawfully failed and refused tobargain with the Union as the representative of itsemployees in an appropriate unit. We shall there-fore require the Respondent to bargain, uponrequest, with the Union, and, if an understanding isreached, embody such understanding in a signedagreement."CONCLUSIONS OF LAWWe do not adopt the Trial Examiner's Conclu-sions of Law 6, 7, 8, 9, 10, and 11, and we make thefollowing conclusions of law:6.The following employees constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All truckdrivers employed by Respondent at its45th Street and 61st Street plants in New York,New York, excluding office clericals, productionworkers, dispatchers, assistant dispatchers, mes-sengers, and all guards and supervisors as definedin the Act.7.The Union represents drivers Stevenson andWeinman as of the dates the Union requestedrecognitionandbargaining,andRespondentrefused to recognize or bargain. Driver Weinmancontinues to be represented by the Union as thereis no evidence that any notice of revocation of hisauthorization to the Union to represent him wasever sent to or received by the Union, and becausetheRespondent by Vice President HeisnerprocuredWeinman's agreement to revoke hisauthorization to the Union by interrogation, threats,and promises of benefits, and by the giving ofbenefits, in violation of Section 8(a)(1) of the Act.The agreement to revoke or the revocation itself isinvalid and is of no legal effect. The driver whoreplaced Stevenson is presumed to be representedby the Union as there is a presumption of the con-tinuation of the status quo. There is no evidencethat the Union represents the other employee in theunit.8.At all times since May 24, 1966, the aforesaidlabor organization has been the exclusive represent-ative of all the employees in the aforesaid unit forthe purposes of collective bargaining with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment.9.By failing and refusing to bargain collectivelywith the aforesaid labor organization, althoughrequested to do so, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.10.The unfair labor practices enumerated aboveareunfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, St. John's Associates, Inc., New York, NewYork, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interfering with, coercing, or restraining em-ployees by interrogation, threats, promises ofbenefits, and the giving of benefits, in connectionwith their activity to become members of theUnion, and to authorize and designate the Union toact as their collective-bargaining representative, forthe purpose of reducing the number of employeesapplying or eligible for membership in the Union ordesignating or authorizing the Union to act as theirbargaining representative.(b)Discouraging membership in the Union bytransferring drivers Simuel Stevenson and RichardD. Weinman, or any other employee, against theirwill from their jobs of drivers to the jobs of floor-boy, inventory clerk, or part-time loading and un-loading driver's helpers, or the job of dispatcher, orany other job, to reduce the number of employeesapplying or eligible for membership in the Union ordesignating or authorizing the Union to be their col-lective-bargaining representative.(c)Refusing to bargain collectively with Local810, InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of Amer-ica, as the exclusive representative of all its em-ployees in the appropriate unit with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment.(d) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights to self-organization, to form labor or-ganizations, to join or assist the Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to en-gage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.a Joy SilkMills,85 NLRB 1263, enfd 185 F.2d 732 (C.A D.C ), certdenied 341 U.S. 914. ST. JOHN'S ASSOCIATES, INC.2892.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain collectively withLocal 810, International Brotherhood of Team-sters, Chauffeurs, Warehousemen, and Helpers ofAmerica, as the exclusive representative of all itsemployees in the appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and, ifan understanding is reached, embody such un-derstanding in a signed agreement. The bargainingunit is:All truckdrivers employed by Respondent at its45th Street and 61st Street plants in New York,New York, excluding office clericals, productionworkers, dispatchers, assistant dispatchers, mes-sengers and all guards and supervisors as defined inthe Act.(b)Make employee Richard D. Weinman wholefor loss of earnings including interest, suffered byreason of the discrimination against him, in themanner stated in the section entitled "TheRemedy."(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records andreports, and all other records relevant and materialto Respondent's compliance with the provisions ofthis Order.(d)Post at its plant and offices in New York,New York, copies of the attached notice marked"Appendix." 5 Copies of said notice, on forms pro-vided by the Regional Director for Region 2, afterbeing signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.[(e)Notify the Regional Director for Region 2,in writing, within '10 days from the date of the Deci-sion,what steps have been taken to complyherewith.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILLNOT interrogate employees in re-gard to their rights to engage in union activity,to assist,or join Local 810, Steel,Metal, Al-loys,&HardwareFabricators&Warehousemen,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen, andHelpersof America,or to authorize it to act astheir collective-bargaining representative.WE WILL NOT threaten employees withdischarge or discontinuance of our trackingservice, to thwart employees union organizingactivity, assistance to Local 810,membershipin it or authorization to it to act as their collec-tive-bargaining representative.WE WILL NOT promise employees benefitsor give them benefits to abandon their union or-ganizing activity,theirassistingor joiningLocal810, or their authorizing it to act as theircollective-bargaining representative.WE WILL NOT discourage membership inLocal 810 by transferring employees to otherjobs because they engage in unionactivity,assist Local 810, apply for membership in it, orauthorize it to act as their bargaining represen-tative.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exer-cise of their rights to self-organization,to formlabor organizations,to join or assist Local 810,or any other labor organization,to bargain col-lectively through representatives of their ownchoosing,and to engage in other concerted ac-tivities for the purpose of collective bargaining,or other mutual aid or protection.WE WILL compensate our driver Richard D.Weinman for any loss of earnings,including in-terest,suffered by reason of the discriminationagainst him.WE WILLbargain collectively,upon request,with Local 810,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen, andHelpers of America,as the exclusive bargain-ing representative of all our employees in theappropriate unit described below, with respectto rates of pay, wages, hours of employment,and other terms and conditions of employmentand, if an agreement is reached, embody suchunderstanding in a signed contract.The appropriate unit is:All truckdriversemployed by Respondentat its 45th Street and 61st Street plants inNew York, New York,excluding officeclericals, production workers, dispatchers,assistant dispatchers,messengers, and allguards and supervisors as defined in theAct.All our employees are free to become, orrefrain from becoming,members of Local 810,5 In the event that this Order is enforced by a decree of aUnitedStatesOrder" the words "a Decree of the United States Court of Appeals En-Court of Appeals, there shall be substituted for the words "a Decision andforcing an Order." 290DECISIONSOF NATIONALLABOR RELATIONS BOARDSteel,Metal, Alloys, & Hardware Fabricators &Warehousemen, InternationalBrotherhoodofTeamsters, Chauffers, Warehousemen, and Help-ers of America, or any other labor organization.ST. JOHN'S ASSOCIATES,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,5thFloor Squibb Building, 745 FifthAvenue, New York, New York 10022, Telephone751-5500.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESF.FOLEY,TrialExaminer:This case,2-CA-11008, was brought before the National LaborRelations Board (herein called the Board) under Section10(b) of the National Labor Relations Act, as amended(herein called the Act), 61 Stat. 136, 73 Stat. 519, againstSt. John's Associates, Inc. (herein called Respondent), ona complaint issued September 30, 1966, and an answerfiled October 12, 1966. The complaint is premised on acharge filed on May 31, 1966, by Local 810, Steel, Metal,Alloys, & Hardware Fabricators & Warehousemen, In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America (herein calledthe Union).It is alleged in the complaint that Respondent in viola-tion of Section 8(a)(5) and (1) of the Act, has refusedsince May 24, 1966, to bargain with the Union as the col-lective-bargaining representative of an appropriate unitof truckdriver employees; and in May and June 1966, inan attempt to dissipate the Union's majority representa-tionofthetruckdriveremployees, interrogated,threatened, and promised benefits to employees in viola-tion of Section 8(a)(1) of the Act, and discriminatedagainst two drivers by assigning them to less desirablejobs because of their membership in the Union in viola-tion of Section 8(a)(3) and (1) of the Act. Respondent de-nies in its answer that it engaged in any illegal conduct.A hearing was held before Trial Examiner James F.Foley, on December 5, 6, and 7 in New York City. Pur-suant to notice, General Counsel moved for leave toamend the complaint to include additional allegations ofinterrogation in May and June 1966 and threats in May1966. The motion was granted. Respondent's motion toamend its answer to include a denial of the additional al-legations of illegal conduct was also granted. The partieswere afforded opportunity to offer evidence, make oralargument, and file briefs in connection with the amendedcomplaint and amended answer. Counsel for GeneralCounsel and for Respondent filed briefs after the close ofthe hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a New York corporation with an officeand place of business at 75 West 45th Street, New YorkCity (herein called 45th Street), and a place of business at211 West 61st Street, New York City (herein called 61stStreet), is engaged in the business of providing direct mailadvertising services and related services. During the yearpreceding the issuance of the complaint on September 30,1966, Respondent performed services valued in excessof $50,000 for customers located in States other than theStateofNew York. This out-of-State business isrepresentative of the out-of-State business that Respond-ent has done annually. Respondent is, and has been at alltimes material to the conduct in issue under the com-plaint, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The assump-tion of jurisdiction will effectuate the purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues before the Trial Examiner are:1.Did Respondent engage in conduct violative of Sec-tion 8(a)(1) and (3) of the Act?2.Did Respondent in bad faith refuse to bargain withthe Union for an appropriate unit of employees in viola-tion of Section 8(a)(5) of the Act?3.Did Respondent dissipate a majority representationof the Union in an appropriate unit by the allegedly illegal8(a)(1) and (3) conduct?B.Background EvidenceAs statedsupra,Respondent furnishes a direct mail ad-vertising service to customers. It has two plants, one on45th Street and the other on 61st Street, in which 112 to122 employees are employed, and a trucking and deliveryservice consisting of 3 truckdrivers, 3 messengers, adispatcher, and an assistant dispatcher. In two trucks anda station wagon rented from Hertz, and garaged at theHertz location on 39th Street, New York City, the threetruckdriversmake pickups at, and deliveries to,customers in New York City, interplant pickups anddeliveries, and deliveries of bulk mail from the 61st Streetplant to the United States Post Office in New York City.The three messengers, by subway and on foot, makepickups at, and deliveries to, customers in New YorkCity. The quantity and weight of the material to be car-ried determine whether the customer service shall bedone by the trucks or by the messengers. The dispatcherwho is located at the 45th Street plant designates thedriver or the messenger to make the customer pickup ordelivery if more than one driver or more than one mes-senger are available. The truckdrivers take turns in mak-ing a daily late delivery of bulk mail to the post office. InMay 1966, driver Juan Sanchez made the late delivery onMonday and Friday, driver Stevenson on Tuesday andThursday, and driver Weinman on Wednesday. ST. JOHN'S ASSOCIATES, INC.291Kenneth Fishbach, employed by Respondent for 10years, has been its executive vice president about 1-1/2years.He reports directly to the board of directors. Hehandles directly the financial affairs of Respondent, andhas overall responsibility for its production and sales. Forthe 10 years prior to the beginning of his employment byRespondent,hewas its outside accountant.Mrs.Christoverson, knownalso as Miss Heisner,is vice pre-sident in charge of plant operations. Mr. Spannaus is vicepresident in charge of sales. Fishbach, Heisner, andSpannaus are located at the 45th Street plant. Paul Jonesismanagerof the 61st Street plant and is located there.He directly supervises the three truckdrivers, three mes-sengers, dispatcher, and assistant dispatcher,and em-ployees at the 61st Street plant in the mailing and thematerial handling and storage departments. There are ap-proximately 27 employees in the mailing department and7 employees in the material handling and packaging de-partment. The truckdrivers make three to five trips dailyto the 61st Street plant. It is undisputed that Jones exer-cises the duties of a supervisor set out in Section 2(11) oftheAct with respect to the dispatcher, the assistantdispatcher, the drivers, and themessengers.As will beshowninfra,the dispatcher merely performs routine as-signmentsin dispatching, and the dispatcher and assistantdispatcher perform routine duties in connection with thepreparation of orders and checking in deliveries orpickups. The General Counsel, the Respondent, and theUnion do not claim that the dispatcher and assistantdispatcher are supervisors.The trucks and station wagon are each equipped witha 2-way radio by which the drivers are dispatched by thedispatcher. The controlstationis at the 45th Street plant,but there is also one at the 61st Street plant. AnthonyCacciopoli, the dispatcher, was a truckdriver for 4 yearsbefore being made dispatcher in August 1965. LenfordFitch, theassistantdispatcher, was employedas a mes-senger for 1-1/2 years when he was made assistantdispatcher about the time of the hearing. The three mes-sengers are Kenneth Hoffman, Ronald Stoker, and LewisPujol.VicePresidentFishbach testified that thedispatcher has the classification of dispatcher-driver, andthe assistant dispatcher has the classification of assistantdispatcher-messenger.MissHeisner referred to Cac-ciopoli as the shipping clerk.C. Evidence of the Alleged Violations of Section 8(a)(1),(3), and (5) of the Act 11.Undisputed evidenceIn September 1966, George A. Aronov, organizer fortheUnion, began organizing activity at Respondent'splants to organize Respondent's three truckdrivers. OnMay 13; 1966, truckdrivers Simuel Stevenson andRichard D. Weinman signed cards of the Union whichwere applications for membership in the Union, andauthorized it to act as their collective-bargainingrepresentative.There is no evidence that truckdriverJuan Sanchez, the messengers,the dispatcher,assistantdispatcher, or plant employees, signed union cards.On May 24, 1966, the Union sent and Respondentreceiveda telegraminwhich the Union stated that itrepresented a majority of the three truckdrivers Respond-ent employed, and requested that Respondent commu-nicatewith it for the purpose of negotiating acollective-bargainingagreement.Respondentneverreplied to the telegram. On the same date of May 24, theUnion filed with the Board's New York Regional Officea petition for certification as bargaining representative ofa unit of employees consisting of the three truckdrivers.2Iassume that, in accordance with Board policy, a deci-sion on the petition is being withheld until a decision ismade in this unfair labor practice proceeding initiated bythe May 31 charge.2.Evidence of alleged 8(a)(1) and (3) violationsTruckdriver Stevenson was absent on May 23 to 25,1966 (Monday through Wednesday), to attend the funeralof a deceased uncle. On May 24, 1966, he toldDispatcher Cacciopoli that he would return to his job butdid not disclose when. The dispatcher told him to reportto Jones at the 61st Street plant when he returned and notto pick up the truck. On May 26 he reported to Jones atthe 61st Street plant. Shortly after he had left his homethatmorning, aletter dated May 24, 1966, and signed byHeisner, was delivered to his home. In it, Heisner statedthat she and the other officials regretted the passing of hisuncle, and that he could take the rest of this week off if hedeemed it necessary. He was then informed in the letterthat he was being transferred to an in-plant job effectiveon his return. When Stevenson reported to Jones on May26, Jones gave him a copy of Heisner's letter to read, andinstructed him to change his clothes. Jones said he wouldbe working with him on the inside until he could find aplace for him. The drivers had work clothes at both the45th Street and 61st Street plants. When he had changed,he asked Jones what it was all about. The latter told himthat a telegram had been received from the Union inwhich it was stated that a majority of the truckdrivers hadsigned authorization cards, and that Respondent woulddiscontinueusingtrucks in about 10 days. Jones said thetransfer was for his protection.Stevenson worked as a floorboy for 2 weeks, and thenfor 2 weeks did inventory work and occasionally helpedwith loading and unloading the trucks. He complained toJones daily about being transferred to work in the plant,1The evidentiary findings are premised on demeanor and oral anddocumentary evidence,evaluated in context. The findings of what trans-pired in conversations between Stevenson and Jones and Heisner arepremised on Stevenson's testimony evaluated in context, and of whattranspired in conversations between Weinman and Jones and Heisner arepremised on Weinman's testimony evaluated in context. Neither Jonesnor Heisner testified.The findings of what transpired in the conversationbetween Weinman and Vice President Fishbach are premised on thetestimony of both,evaluated in context.2A conference on the Union's petition attended by representatives ofthe Respondent and the Union was held in the Regional Office on June 2,1966. George A. Aronov, an organizer for the Union and a witness for theGeneral Counsel, testified that at the conference the Union's attorney,Henry Brickman,Esq., said to Respondent's attorney, Woodrow Sandler,Esq, that he knew the Union represented a majority of the drivers, andasked that Respondent settle the dispute by recognizing the Union, andthat Sandler replied, "We are not going to allow the Union to take over theplant and run the business."Sandler objected to the question that elicitedthe testimony of what Backman and he had said in the representationproceeding, but I permitted Aronov to answer. I gave no weight to thistestimony. The question to and answer of Sandler are the only evidence ofrecord of what transpired at the conference.Sandler's answer may havebeen the opening statement of a hard bargainer which lost itsprima facieidentification as evidence of a peremptory bad-faith refusal to bargain inthe course of the colloquy of the conference participants 292DECISIONSOF NATIONALLABOR RELATIONS BOARDand stated to him that he wished to be returned to his jobof truckdriver. Vice President Heisner talked to him inJones' office at the 61st Street plant about the middle ofJune. Jones was present. Stevenson told her that hewished to be reassigned to driving a truck, that he hadmore seniority than Weinman. She replied that Weinmanwas not driving a truck either.3 She said he could not goback to driving. She said there were greater opportunitiesin the plant than in driving. She also said that she hadpreviously transferred employees to plant jobs, and theydisliked them at first, but in the long run they liked them.She said he was intelligent enough to have a job in theplant.Stevenson began his employment with Respondent inAugust 1964. He was hired as a truckdriver by Jones.The transfer to the plant job on May 26 was the first timehe had been assigned to a job other than that of driver. Asa truckdriver he received $2.80 an hour. His weekly payamounted to $105 per week for regular hours, and withovertime approximated $120 per week. He received thesame hourly rate for the plant job although rank-and-fileplant employees received less.4 Stevenson did not workovertime when working in the plant. Fishbach testified hecould have done so, but refused. Stevenson was reas-signed to driving a truck sometime between June 23 andJuly 15, 1966. He was discharged on July 15, 1966,because of accidents he had as a driver. Counsel forGeneral Counsel conceded that he was discharged forcause on that date.About 4 days after he signed an authorization card onMay 13, 1966, truckdriver Weinman, while he was at the45th Street plant, had a telephone conversation withJones in which the latter asked him if he had any contactswith the Union. Weinman answered that he did not have.Jones asked if he was sure, and Weinman answered thathe was. Jones was at the 61st Street plant. When Wein-man was in Jones' office at the 61st Street plant on May24, 1966, the latter said to him that he had received a tele-gram from the Union in which it was stated that a majori-ty of the drivers had signed authorization cards. Jonesheld up the telegram, but did not permit Weinman to readit.He asked him if he had any more contacts with theUnion, and he answered "no." He took a union card fromhis desk, and asked Weinman if he had signed a similarcard.Weinman said he had not, that he had never seen acard like it. Jones said to Weinman that if he signed a cardhe would be fired. Jones made a telephone call toHeisner. She talked to Weinman. She asked him if he hadany contacts with the Union, and he answered "no." Healso said that the Union never bothered him.Weinman made the late mail delivery to the GrandCentral Post Office at 48th Street that evening. Betweenabout 8:20 and 8:45 p.m., Michael Grasso, assistant toVice President Spannaus, telephoned him,-and told himnot to take the truck out of the Hertz garage the nextmorning, and to report to the 45th Street plant at 9 a.m.He said he would be told what to do at that time. He re-ported to Heisner at 9 a.m. on May 25. Cacciopoli wasthere.Heisner told him Jones had received a telegramfrom the Union. She showed him the telegram. He read8The driving was being done by Cacciopoli, the dispatcher, andSanchez4Respondent's evidence includes its payroll journal for the week end-ingMay 29, 1966 It discloses a range of weekly pay for rank-and-fileplant employees from $63 to $95 for 37-1/2 hours. The employees areidentified by code number only. Respondent did not furnish evidence thatit.She asked him if he had any contacts with the Union,and he answered that he had none. She then told Wein-man that his job would be changed, that for his own pro-tection it would be better if he stayed inside as shippingclerk. She was referring to the job of dispatcher whichwas held by Cacciopoli. She said that Cacciopoli wouldtake his place as truckdriver.5 She asked him if he signeda card and he said "no."Weinman worked as dispatcher or shipping clerk for 2weeks. He was reassigned to driving a truck about June8.The next day Heisner, at the 45th Street plant, said tohim that if he had signed a union card she could get himout ofit very easily. He said that he told her not to worrythat he had not signed a card. About June 16, 1966, Jonesspoke to Weinman about the Union. Earlier that day,while he was unloading his truck at the 61st Street plant,Aronov, the union organizer, had talked to him, Steven-son, and Sanchez. Jones asked Weinman what theunion man asked him, and he answered that he hadasked him to sign a card. Jones asked him if he signedone, and he answered that he had not.On the evening of June 16, after he had brought histruck to the Hertz garage, Weinman slipped on the stepsto the subway station, and fell and hurt his back. He wasabsent on June 17 because of this injury. He was also ab-sent on Monday, June 20, until about 1:30 p.m. At thistime he reported to the 45th Street plant with his truck.Heisner asked him about his back, and he replied that ithurt him, but he could still work. Heisner then informedhim that he was reassigned to the job of shipping clerk.Cacciopoli again replaced him on the truck, and hereplaced Cacciopoli. He stayed on the shipping clerk ordispatcher job until Stevenson was discharged on July 15,1966.Weinman had spent sometime during the morning ofJune 20 at the Regional Office of the Board giving a state-ment. Jones had learned on the prior Friday from Steven-son that he and Weinman were to give statements on thefollowingMonday. Jones telephoned Weinman's homethree times on the morning of June 20, but was unable totalk with him. His wife said he was sleeping. ExecutiveVice President Fishbach called Weinman to his office onthe afternoon of June 20. He told Weinman he had beenabsentwithout leave all morning, and when Jonestelephoned his home he was told by Weinman's wife hewas sleeping, and could not be disturbed. He said hisfailure to report to work was reprehensible.Fishbach also said to Stevenson that the plant em-ployees were dissatisfied with the way he was running thedispatching desk, that he was clocking out at 5:15 p.m.sharp, leaving work to be done, failing to prepare the deskfor the next morning, and losing the opportunity to workovertime.Weinman said that he was unhappy with work-ing inside the plant, and preferred driving a truck. Fish-bach replied that the inside job was equally important.Vice President Spannaus, who was present, endorsedFishbach's statement about the opportunities that werepresent to those who worked inside. Fishbach askedWeinman if he had signed a union card, or had other con-tacts with the Union. Weinman replied that he might asdisclosed the earnings of floorboy, inventory clerk, or any other type ofplant classification5Cacciopoli had been a truckdriver for 4 years before becomingdispatcher in the fall of 1965He received $3.47 per hour Sanchezreceived $3.33 per hour, and Weinman received $2.67 per hour ST. JOHN'S ASSOCIATES, INC.293well tell thetruth,that he had signed a card.Fishbachaskedifhas-buddy,Stevenson,had signed,and he said hehad.On Saturday,June 25, 1966,Weinman had a conversa-tion withVicePresident Heisner. He was visiting hismother on City Island.He was driving toward hismother'shome when he saw an automobile doubleparked.Heisner was in it. He parked his automobile andtalked to her.After remarking that he was driving a beau-tiful car, she said it would be nice if he came over to herside. She then said all he had to do was to write a note tothe Union requesting the return of the card he signed. Shepromised him more money and other benefits. Weinmanrejected the offer.He said his mind was made up to hav-ing the Union represent him. Heisner said that if hechanged his mind to come to her office on Monday, andtell her so.On Monday,June 27, at 9 a.m., Weinman visited heroffice.Cacciopli was there.He said he had changed hismind,and would write the note to the Union.She gavehim pencil and paper,and told him to write the following,which he wrote down:Dear Sirs:Whoever it may concern. I would like my unioncard back. Since I have back trouble there will be noneed for me to go on the truck at this time, and I willstay inside as a shipping clerk.Weinman signed the writing, and gave it to Heisner.Weinman then asked Heisner if his job would beguaranteed. She said yes, and not to worry about it. Heremarked he was still in pain, and asked for 2 or 3 daysoff. She told him to take a whole week off with pay. Shesaid that a week's leave would be for his protection sincehe signed the note to the Union. Heisner gave him hisweekly salary and a week's sick pay. This amounted to 2weeks' pay. He received it on Monday, although paydaywas the following Wednesday.3.Evidence dealing with the appropriateness of an nit oftruckdriversRespondent has no bargaining history. St. John OffsetCorporation, a wholly owned subsidiary located at the45th Street plant which does offset printing, has a collec-tive-bargaining contract with a local of the AmalgamatedLithographers of America for four employees. TheUnion has petitioned for certification as bargainingrepresentativeof the three drivers only. Respond-ent disputes the General Counsel's and the Union'sclaims that the three drivers constitute an appropriateunit.Respondent contends that the three truckdrivers,the three messengers, and the dispatcher, and assistantdispatcher constitute the only appropriate unit. There isno evidence that the Union attempted to organize themessengers, the dispatcher, or assistant dispatcher, or theplant employees.Respondent's direct mail advertising service consistsof the preparation of the advertising material in ac-cordance with the customers' specifications or orders,and the mailing of the material to persons on mailing listsmaintained by Respondent or the customers. The adver-tisingmaterial is usually a letter or some other type ofdocument. The letter or other document varies -in termsof type, grade of quality, and quantity -with thecustomers' orders and specifications. In some instances,the advertising material may be a sample or other object.This latter material is furnished by the customer.Respondent's truckdrivers and messengers pick upfrom customers and return to them the formats, nega-tives, dummies, specifications, lists, etc., necessary to thepreparation and mailing of the material. The truckdrivershaul the finished material ready for mailing from the 61stStreet plant to the post office, and deliver to thecustomers quantities of the finished material for internaldistribution.They also haul the partly finished materialfrom the 45th Street plant to the 61st Street plant to befinished and readied for mailing. Respondent's 52 to 56employees at the 45th Street plant, and its 60 to 66 em-ployees at the 61st Street plant, prepare the advertisingmaterial and get it ready for mailing. In the preparation ofthe material, which includes the envelope or other cover,they engage in various kinds of letter processing, requir-ing the use of different types of equipment, the operationof manual and automatic typing equipment, and the main-tenance of mailing lists on addressograph and speedo-matic plates. In the preparation for mailing, there are theaddressing of the envelopes or other cover, machine andhand insertion of the material in envelopes or other cover,the operation of stamping and meter machines, and theplacing in mailbags for bulk mailing of the finished materi-al enclosed in envelopes or other cover, and properly ad-dressed and stamped. Part of the plant operation iscompleted at the 45th Street plant and part at the 61stStreet plant.The truckdrivers or messengers are not required to doany plant work. They come into the plants only to deliveror pick up at the departments initiating a delivery orreceiving a pickup. The driver making the late delivery tothe post office from the 61st Street plant may help the em-ployees in the mailing department as an alternative todoing nothing while waiting, but is not required to do so.Plant employees do not do`driver or messenger work ex-cept where a fourth truck and driver are needed, or ahelper is needed on a truck delivery or pickup, or to loador unload at one of the plants.A plant employee or a messenger who can drive may beassigned to drive the additional Hertz rental, and plantemployees or messengers may be assigned to do thehelper work or to load or unload. These assignments,however, do not occur with any frequency. Eddie Wall,a 20-year employee doing plant work connected withletter processing and printing, may occasionally drive atruck. He began his employment as a messenger. WarrenWard, who was discharged on May 10, 1966, and workedin the plant as floorboy and packer, occasionally drovethe extra truck rental, and acted as truck helper. JohnMurphy, who terminated his employment in June 1966,as floorboy and stock handler, occasionally drove theextra truck. He did not drive during the October 1965 toJune 1966 period. Sam Murray, employed as floorboyand packer at the 61st Street plant, occasionally drives atruck.He drove about six times from October 1965 toMay 1966. Wally Olchowoj and Sal DeLuca, employedin plant work doing packaging and material handling, helpwith the loading and unloading. Olchowoj did this worktwice during the period from October 1965 to May 1966.DeLuca did not do helper work during this period.There is evidence that Respondent's outside em-ployees have advanced themselves by taking plant jobs.Emily Bartha, a 30-year employee, transferred from mes-senger to the multigraph and mimeograph department,and then became head of the mailing department. JohnRossi, a 36-year employee, transferred from messenger308-926 0-70-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a plant job, and then to mailing department head, 61stStreet plant manager, and salesman.Mike Grasso, an11-yearemployee,advanced frommessenger todispatcher,truckdriver,head of a small plant department,and assistant head of the mailing department.GeorgeLevine, a 36-year employee,went from messenger todispatcher and mailing department employee, and then toa supervisor's job in the mailing department.DispatcherCaccopoli advanced from a plant job to dispatcher. Hebegan his employment in 1945 as an apprentice in themonotype department,was a journeyman in that depart-ment from 1949 to 1961,and became a truckdriver in thefall of 1961 and dispatcher in the fall of 1965.The drivers pick up their trucks each morning at theHertz garage and report to the 45th Street plant. They arethen dispatched by Dispatcher Cacciopoli.The exceptioniswhere a driver has an early morning pickup or delivery.In this case,he may keep the truck overnight and godirectly to the 61st Street plant or to a customer.A drivermay be dispatched to making a delivery from the 45thStreet plant to the 61st Street plant of partially finishedadvertising material,and to picking up material at thelatter plant for the 45th Street plant. He may be dis-patched to a customer delivery or pickup.He will call inon the 2-way radio to the dispatcher when he has com-pleted an assignment,and receive the next order fromhim if it is a customer pickup or a delivery from the61st Street plant.Otherwise he will return to the 45thStreet plant.A drivermakes three to five visits a day tothe 61st Street plant.He is dispatched from five to eighttimes a day. The number depends on the extent of thework to be done on each assignment and the distance tobe traveled.As previously stated,they deliver mailbagsof advertising material to the post office from the 61stStreet plant.The messengers,generally, perform the same customerservice as the drivers.They travel by subway or on foot.The size and weight of the material to be.delivered orpicked up will determine whether the dispatcher willdispatch a driver or a messenger. The messengers or-dinarily do not make interplant deliveries or pickup orcarry material to the post office for mailing. The excep-tion is where the material is small and not heavy. Themessengers in the aggregate travel to and from the 61stStreet plant no more than once a day, and more often less.Each messenger is dispatched from three to nine timesdaily. The number of dispatches depends on the numberof deliveries and pickups on each assignment,and thedistance to be traveled.The three truckdrivers wear jackets with the Respond-ent's identification on them.Fishbach testified that hedid not recall any specific requirement by Respondentthat they must wear them.Fishbach testified that he sawDispatcher Cacciopoli wearing a jacket,but that he wasnot required to wear one. He did not know how often hewore it. He also testified that messenger Stokes, an em-ployee of 10 years, wore one, but that messengers werenot required to wear them.The drivers keep work clothesat both the45thand 61st Street plants. The messengers,dispatcher,and assistant dispatcher keep them at the 45thStreet plant only.The three drivers, the three messengers, Cacciopoli,and Fitch are hourly paid workers. They are required toclock in and out. When the drivers and messengers are onassignment before they reach the plant in the morning,'they write in the beginning time on their cards. They dothe same if their work hours are completed away from theplant.The drivers have timecards at both the 45th and61st Street plants. The messengers,Cacciopoli, and Fitchhave them only at the 45th Street plant.The drivers,messengers,plant employees,Cacciopoli,and Fitch have a regular workweek of 37-1/2 hours, andare paid time and a half for overtime.For the week endingMay 9,1966, the drivers worked 8 to 16 hours overtime,the messengers 1 to 2 hours overtime,and Cacciopoli5-1/2 hours overtime.Fitch would have had the sameovertime as the messengers had he had not been absent1 day. For the week ending May 29,1966,the hourly ratefor each of the drivers,messengers,Cacciopoli, and Fitchwas as follows:Sanchez$3.33Stevenson2.80Weinman2.67Stoker2.00Hoffman1.68Pujol1.60Cacciopoli3.47Fitch1.60The drivers, messengers,Cacciopoli,Fitch,and plant em-ployees, as hourly paid employees,have the same fringebenefits.The only testimony of what the dispatcher,assisted bythe assistant dispatcher, does, is the testimony of VicePresident Fishbach. The dispatcher operates a shippingand receiving desk, with the help of the assistantdispatcher, at the 45th Street plant. He keeps a record ofall orders that go out whether to customers or to the 61stStreet plant.He also keeps a record of all materialreceived by Respondent,whether picked up from thecustomers or purchased for use in the preparation of theadvertising material. He sees that the customer orders areready for the drivers or the messengers.If the orders arefor additional units of previously prepared advertisingmaterial,he and the assistant dispatcher will make up theorders and place them in envelopes or cartons,and insertthe addresses of customers on the envelopes or cartons.Theydo a small amount of packaging. If theorders are forthe return of material used in the preparation of the adver-tisingmaterial, and in possession of one of the depart-ments, or for partly finished material to be sent to the 61stStreet plant for further processing,the dispatcher will seethat the order slips reach the departments holding thematerial,so that they can get it ready.He designates thedrivers and messengers to carry the orders. The driversor messengers take the envelopes or cartons available atthe shipping table, or go to the departments for them ifthey are being held at those places. The drivers do thecarrying instead of messengers if the quantity is too muchfor the messengers to carry or the distance or direction donot permit delivery by foot or subway.The orders for a particular messenger or driver to becarried on one assignment will be those destined fordelivery in the same area.The drivers and messengers areconstantly coming in and leaving.The orders go out withthose who are first available for any particular area. Thesame procedure is followed in the case of deliveringmaterial to the 61st Streetplant. Thedispatcher keeps adaily record of the'assignments to each driver and mes-senger, and the deliveries he makes on each assignment.The dispatcher also provides for the pickup of materialfrom a customer. He will do this when the messengersand drivers are in the 45th Street plant or by radio whendrivers are on the road or are at the 61st Street plant.When material of any nature comes into the 45th Street ST. JOHN'S ASSOCIATES, INC.plant, he will see that it reaches the department for whichit is destined or the place where it is to be stored. He alsokeeps a daily record of all pickups by drivers or messen-gers, and their deliveries to the 45th Street plant or the61st Street plant, as well as the call-ins by drivers.NeitherCacciopoli or Fitch ordinarily deliver orpickup. As stated above, they see that the material to beshipped moves out of the 45th Street plant, and thematerial received is routed to the proper department orstorage space, and do the routine clerical work at theshipping and receiving desk related to these duties. Occa-sionally, Cacciopoli may deliver or pick up by truck andFitch may pick up or deliver by foot or subway. Both mayhave to obtain order slips either within the 45th Streetplant or from customer locations. The finished advertis-ing material is made ready for mailing at the 61st plant bythe mailing department. The dispatcher and the assistantdispatcher have nothing to do with this operation or thehauling of it to the post office each evening from Mondaythrough Friday. The mailing department which gets themail ready and the driver who hauls it are under the su-pervision of Paul Jones, the 61st Street plant manager.He directly supervises the mailing and material handlingdepartments, and the delivery and messenger service.While the delivery of the finished material to a customerfor internal distribution is made by the driver from the61st Street plant when it is made in quantity, it appearsthat this delivery is scheduled by the dispatcher as it mustbe fitted into the regular day deliveries.The record does not disclose to what extent, if at all,AssistantDispatcherFitch schedules deliveries orpickups, or assigns them to drivers and messengers. Hishourly rate of $1.60 is the same as the lowest rate paid toamessenger,and substantially lower than thetruckdrivers' rates which range from $2.67 to $3.33, andCacciopoli's rate of $3.47. It appears that while Fitchhandles the same routine shipping and receiving clericalduties as Cacciopoli, the scheduling of deliveries andpickups, especially by drivers, is left to Cacciopoli. Thisis suggested by the rate of pay Fitch receives and the as-signment of Weinman to the dispatcher job when Cac-ciopoli replaced him as a driver. Dispatcher Cacciopoliisa truckdriver and had 4 years' experience as atruckdriverfor 'Respondent before he was madedispatcher.He not only qualifies as a driver, but knowsRespondent's delivery and pickup operation, and thelayout of New York City. On the other hand, there is noevidence that Fitch is a truckdriver or could qualify asone, especially in New York City, or has the experiencenecessary to dispatch the truckdrivers or even the mes-sengers.He was a messenger for only a year and a halfbefore he was made assistant dispatcher.There is no evidence that Cacciopoli has authority tohireor fire the drivers,messengers, or assistantdispatcher, or to discipline them or adjust their wages, orto recommend hirings, firings, wage adjustments, ordiscipline, or to responsibly direct employees in their du-ties by the exercise of independent judgment. There is un-disputed evidence that Jones has authority to hire, fire,and discipline the drivers, messengers, dispatcher, andassistant dispatcher, and the employees in the mailing andmaterial handling departments at the 61st Street plant. He6Weinman gave the signedletter to Heisner.There is noevidence thatshe sent itto the Union.7BlueFlash Express. Inc.,109 NLRB 591:N L.R.B. v. Firedoor Cor-porationof America,291 F 2d 325 (C.A. 2), enfg 127 NLRB 1123, cert.295also responsibly directs their employment by the exerciseof independent judgment. He effectively recommendswage adjustments to Vice Presidents Fishbach andHeisner. The drivers make three to five trips daily to the61st Street plant which is under his management, andwhere he exercises direct supervision of employees.ANALYSIS AND CONCLUDING FINDINGSAbout May 17, 1966, afew days after Weinman signeda union authorization card, Manager Jones interrogatedhim about his union activity. On May 24, 1966, the dayhe received the Union's telegram claiming a majority ofdrivers had signed authorization cards, he interrogatedWeinman about his signing an authorization card, andthreatened him with discharge if he signed one. VicePresident Heisner interrogated Weinman on May.24 and25, 1966, about his signing a card, and promised himbenefit and threatened him with discharge on June 9,1966, when she said that if he had signed a card shecould easily get him out of the commitment. Heisnerpromised him more money and other benefits on Satur-day, June 25, 1966, if he would revoke his authorizationto the Union. On Monday, June 27, 1966, she gave him2 weeks' leave with pay, and paid him this amount onthat date instead of on payday, the following Wednesday,for his decision to revoke his authorization to the Unionto represent him, and writing a letter to the Unionrevoking the authorization which she dictated to him.6On June 20, 1966, Vice President Fishbach inter-rogated Weinman about his signing an authorization card.He also threatened him when he admitted he signed acard, by pretextually claiming that the plant employeeshad complained about the way he handled thedispatching, shipping, and receiving jobs to which he hadbeen assigned on May 25, 1966, and held until the follow-ing June 8, 1966. On June 20, 1966, the day he was repri-manded, he was reassigned to this job. His reassignmentis persuasive that the reprimand was for signing the cardrather than incompetency.Heisner promised benefit to driver Stevenson in herletter of Tuesday, May 24, 1966, when she told him hecould take the week off if he wished. He had been absenton Monday to attend the funeral of a deceased uncle. Itwas in this same letter that she informed him that he wasbeing transferred to a job in the plant. As stated above,Manager Jones had received on May 24, the Union'stelegram claiming a majority of the drivers had signedauthorization cards, and demanding recognition and bar-gaining. Jones threatened him and the other drivers onMay 26, 1966, when he told him about the Union's tele-gram, and said that Respondent would discontinue itstrucking service within the following 10 days.The above interrogation, threats, and promises ofbenefit by Vice Presidents Fishbach and Heisner andManager Jones constitute interference with and coercionand restraint of employees in connection with their rightsto engage in union and other concerted activity, and tobecome members of the Union, for the purpose of collec-tive bargaining, and other mutual aid and protection. Bytheir conduct, they and Respondent have violated Section8(a)(1) of the Act.7Vice President Heisner decided on May 24, 1966, todenied 368 U.S 921;N.L.R.B. v Power Equipment Company,313 F 2d438 (C A. 6), enfg. as modified 135 NLRB 945; andMidwestern Manu-facturing Company, Inc.,158 NLRB 1698. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDtransfer Stevenson from his job of driver to a plant joband so informed him in a letter of that date.This was theday thatManager Jones receivedthe Union's telegram inwhich the Union claimed that two of the three drivers hadsigned authorization cards, and demanded recognitionand bargaining.On May 26, Jones assigned him to the jobof floorboy. When Stevenson asked Jones what the as-signment was all about, the latter informed him of hisreceipt of the telegram and its contents,and said thatRespondent's trucking service would be discontinued in10 days. Stevenson worked at this floorboy job for 2weeks. Jones then assigned him to doing inventory work,and occasionally helping with the loading and unloadingof the trucks. He held these latter jobs for approximately2 weeks. He was then returned to the job of driver.The plant jobs of floorboy, helper, and inventory clerkwere clearly jobs of a lower grade than truckdriver. Hewas assigned to them to reduce the number of driverswho had signed cards. The Union was only interested inrepresenting drivers. Stevenson complained daily toJones about the transfer,and to Heisner on June 15.Heisner's statement to him on June 15 when she refusedto return him to the job of driver, that he had been trans-ferred to the plant to make available to him the greater op-portunities plant employment afforded,is pretextaal, asthe work to which he was assigned was not the work thatwould be given to an employee with Stevenson's ex-perience and job status who was destined to be promotedto the better jobs in Respondent's plant.Moreover, thefact that Heisner paid him the hourly rate he received asa driver when he held the lower grade jobs is persuasivethat the transfer was only to remove him from the statusof driver to defeat the Union's organizational activity andhismembership in the Union.The explanation forStevenson's reassignment to driver on or about June 23isthatsinceHeisner assignedWeinman to thedispatcher's job again on June 20, he would be the onlydriver who authorized the Union to represent them, asCacciopoli who replaced Weinman as driver and Sanchezthe other driver had not signed authorization cards.VicePresidentHeisner assigned Weinman to Cac-ciopoli's dispatcher job on May 25, 1966,and assignedCacciopoli to replaceWeinman as truckdriver.Jones'inquiry to Weinman on May 24 as to whether he was en-gaging in any union activity or had signed a union card,and his threat to him thathe would discharge him if hesigned one, after holding up the Union's telegram for himto see,are persuasive evidence of the reason for thetransfer.Also persuasive evidence of this reason isHeisner's inquiry to Weinman on May 25, when she in-formed him of his transfer to the dispatching job, regard-ing his union activity and his signing an authorizationcard, and her statement to him that the transfer was forhis protection.Both Jones and Heisner were endeavoringto find out who the drivers were who signed cards, and todissipate the support the Union had by transferring Wein-man to a nondriver job as the Union had only an interestin organizingthe drivers.The transfer was not for Weinman's protection,but forthe protection of Respondent against the Union's or-ganizational activity.Weinman worked less overtime asdispatcher.Weinman preferred the job of driver and so in-formed Fishbach. Fishbach testified that he refused to8N.L R B.v Dal-Tex OpticalCo., Inc.,310 F.2d 58 (C A. 5), enfg 131NLRB 715; andTransamerican Freight Lines, Inc.,122 NLRB 1033, re-manded for other reasons275 F.2d 311(C.A. 7)work overtime. He was able in any event to have workedovertime only to the extent Cacciopoli did when he wasdispatcher. This was 5-1/2 hours, compared to the 8 to 16hours he could work as a driver.Weinman was not giventhe $3.47 per hour Cacciopoli received as dispatcher, butwas paid his truckdriver rate of $2.67 per hour. Cac-ciopoli, on the other hand, was paid the $3.47 per hourdispatcher rate while he held Weinman's driver's job.This means that Weinman had less overtime available tohim, and was paid at his driver's rate, while Cacciopoli,as a driver, was paid at his dispatcher's rate, and hadmore overtime available to him than he had as adispatcher.Weinman was penalized because Heisner andJonesbelieved he may have signed a card, and Cacciopolireceived benefit because he had not signed a card, andthey did not believe he had signed one.Apparently Heisner,Jones, and Fishbach did not knowon June 8, 1966,whether Weinman signed a card. He wasreassigned to his driver's job on that date.On June 9Heisner told him that she could easily get him out of anycommitment he made to the Union by his signing of acard.On June 20,1966,they assumed he had signed acard because he went to the Regional Office on that dateto give a statement.Heisner then put him back on thedispatcher's job. Later that day Weinman admitted toVice President Fishbach that he had signed. He wasreturned to the driver's job on July 15, 1966, because onJune 27, he had agreed to revoke the authorization he hadgiven the Union by signing a card on May 13, andStevenson,the only other driver who had signed a card,was discharged on July 15.This evidence clearly discloses that Stevenson, againsthis will, was transferred from the job of driver to lowergrade plant jobs, and required to work at them for 30days, because he was suspected of signing a union card,which was an application for membership in the Unionand an authorization to the Union to represent him as bar-gaining representative.The evidencealso discloses thatWeinman was transferred, against his will, from his jobas driver to the higher grade job of dispatcher, but at thelower rate paid to him as driver instead of the higher ratefor dispatcher, and with less opportunity to work over-time, and requiredto work at the jobfor 2 weeks on oneoccasion, and approximately 3 weeks on another occa-sion.The reason was that at the time of the first transfer,Respondent's Heisner and Jones suspected him of signinga union card,and at the time of the second transfer,Respondent'sHeisner,Fishbach,and Jones had the samesuspicion,which ripened into knowledge upon Wein-man's admission he had signed.The purpose of the trans-fers was to reduce the number of eligible applicants formembership in the Union and the number of elibibleauthorizations to the Union to act as bargaining repre-sentative.The Uniondemanded recognition only asbargaining representative of the drivers.This conductwas for the object of discouraging membership in theUnion within the meaning of Section 8(a)(3) ofthe Act,and violates Section 8(a)(3) and (1) of the Act.8The evidence clearly shows that Respondent refusedto bargain with the Union for the three drivers. Therefusal violates theAct ifthe three drivers constitute anappropriate unit.Theydo not have to constitute the onlyappropriate unit or the more appropriate unit.9Where the9Endicott-Johnson Corporation,108 NLRB 88;Marks Oxygen Com-pany ofAlabama,147 NLRB 228 ST. JOHN'S ASSOCIATES, INC.297petitioning union applies for certification of a driver'sunit only, and there is no history of bargaining, which isthe case here, the Board will consider favorably the peti-tion if the drivers constitute a functionally distinct andhomogeneous group.1° However, the extent of employeeorganizationmay not be the controlling factor in theBoard's decision, and employees whose duties are sub-stantially related to the duties of the drivers, and they donot constitute a separate and independent unit, are in theunit with the drivers.1 iHere the evidence shows that the drivers,messengers,dispatcher, and assistant dispatcher are functionallyseparated from Respondent's plant employees except inthe rare instances where plant employees, such as floor-boys, and other employees at the same level, occasionallydrive a truck or act as helpers to the drivers. Therefore,a unit in which drivers are included can be one whichdoes not include plant employees. The same conclusioncan be made with respect to the messengers. Theyreceive an hourly rate considerably below that of thedrivers. They do not have to have the qualifications orcompetence of drivers, or to hold licenses to drive trucksas the truckdrivers do. They work less hours than thedrivers, do not wear uniforms as the drivers do, and donot travel by automotive vehicle as the drivers do but byfoot or by subway. They clock in and out under differentconditions than those of the drivers, and they generallyrender a different type of service from the service thedrivers perform. They do not engage in any extensive in-terplant transfers, or in hauling mail, or in delivering inquantity advertising material to customers for internaldistribution.There is the question whether the dispatcher and theassistant dispatcher have a community of interest withthe drivers that places them in a unit with the drivers. Thetruck deliveries to and pickups from customers andbetween plants constitute one of the lifelines of Respond-ent's business. The operation of this lifeline, however,isdependent on the duties that the dispatcher per-forms in scheduling the pickups and deliveries, and in theroutine shipping and receiving. In addition, his rate ofpay, his performance of driver duties in an emergency, hisprior background as a driver, and his reliance on thisbackground for know-how in performing his duties, givehim an, indentity akin to that of the drivers.He is not a su-pervisor but a rank-and-file employee, and his duties arenot related to those performed by plant employees. Thereis no evidence of the extent that the assistant dispatcherperforms the duties of a dispatcher. Thereis a questionwhether he is intrusted at all with these duties in view ofhis rate of pay which is the lowesta messengerreceives.The evidence of recorddoesnot answer thisquestion.The routine shipping and receiving clerical duties whichthe dispatcher may perform with the assistant dispatcherdo not alone place them apart in a separate unit. For thesereasons, I conclude and find that the dispatcher is in aunit of employees which includes the drivers. 112The assistant dispatcher is more closely associatedwith the messengers, or with plant clericals, than he iswith the drivers. It is not necessary to decide in this casewhether the messengers and the assistant dispatcher maybe includedin a unitwith the drivers and the dispatcher,or whether a broader unit, which includes the plant em-ployees, the drivers,messengers,dispatcher,andassistant dispatcher, would also be an appropriate unit, orwhether either of these units, if appropriate, would be amore appropriate unit than the unit I have found appro-priate.13The evidence shows that the Union demanded recogni-tion and bargaining for a unit of drivers only. I have foundthis unit to be inappropriate. The evidence is that onlyWeinman and Stevenson, two of the three drivers,authorized theUnion to act as their bargainingrepresentative. 14 There is no evidence that the remainingemployees in the appropriate unit, namely, Sanchez, theother driver, and Cacciopoli, the dispatcher, authorizedthe Union to act as their representative. The evidence,therefore, does not show that the Union represents amajority of employees in an appropriate unit. So therefusal of Respondent to bargain is not violative of Sec-tion 8(a)(5) of the Act. Nor does Respondent's illegalconduct under Section 8(a)(I) and (3) of the Act warranta remedy of an order to bargain, since the Union does nothave the status of majority representative.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving foundthatRespondent engaged in certain un-fair labor practices, I will recommend that it cease anddesist therefrom,and take certain affirmative action.Since Respondent engaged in flagrant violations of Sec-tion 8(a)(1) and(3) of the Act,a broad cease-and-desistorder enjoining violations of these provisionsof the Actiswarranted and will be recommended.N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532(C.A. 4).Since truckdriver Stevenson was discharged for causeon July 15, 1966,his rate of pay was not reduced when hewas assigned to jobs inside the plant,and he refused theopportunity to work overtime on the in-plant jobs, no af-toEH. Keester Bakery Co., Inc.,136 NLRB 1006, 1010-12,BallantmePacking Company, Inc,132 NLRB 923Section 9(c)(5) of theAct; N.L R B v. Metropolitan LifeInsuranceCo.,380 U.S. 438;Marks Oxygen Company ofAlabama, supra;KalamazooPaper Box Corporation,136 NLRB 134,Yellow Cab, Inc.,131 NLRB 239.12Yellow Cab, Inc., supra.13Marks Oxygen Company ofAlabama,supra.14Weinman's authorizationcontinued in effect even thoughhe agreedto revoke it on June 27, 1966,since there is no evidencethat the Unionever receivednotice ofrevocation,and, in anyevent, theagreement torevoke was not the voluntary act ofWeinman,but the resultof Heisner'sillegal conductSouthbridge Sheet Metal Works, Inc.,158 NLRB 819;Werstein's Uniform Shirt Company,157 NLRB 856; andSullivan Sur-plus Sales,Inc.,152 NLRB 132. There is a presumption,althoughrebuttable, that the employee by the name of George who replacedStevenson sometime after July 15, 1966, continued Stevenson'sauthorization to the Union. SeeN L.R.B v. National Seal Corporation,127 F.2d 776,778 (C.A. 2); andCarlson v. Thompson,138 F.2d 753,755(C.A 7), cert. denied 321 U.S. 789. Otherwise, Respondent's illegal posi-tion would benefit to the detriment of the employees' statutory right to berepresented by a union as a bargaining agent15H. W. ElsonBottlingCompany,155 NLRB 714, 715-716; andShapiro Packing Company, Inc.,155 NLRB 777. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirmative action with respect to Stevenson is necessary toremedy the unfair labor practices against him,and nonewill be recommended.The record shows that Weinman was reassigned to histruckdriving job on July 15, 1966. However, he held Cac-ciopoli's job of dispatcher for the period of May 25 toJune 8, 1966, and from June 20 to July 15, 1966. Hereceived during this period his truckdriver rate of $2.67per hour,while Cacciopoli's rate as dispatcher was and is$3.47 per hour. I will recommend that Weinman be reim-bursed in an amount representing the difference betweenwhat he received during his employment as dispatcher,and the sum he would have received had he been paid at$3.47 per hour for the time he worked as dispatcher, withinterest at,6 percent per annum.F.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,158 NLRB 716. The evidence shows that Weinman hadthe opportunity to work overtime as dispatcher, but didnot take advantage of the opportunity. Therefore, theremedy need not provide for time other than the time heactually worked. The remedy shall also provide for thepreserving,and making available to the Board and itsagents, records and reports relevant to Respondent'scompliance with this provision of the RecommendedOrder.The affirmative action recommended also includes theposting of the notice marked or identified as "Appendix."[Omitted from publication.]CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of the Act.2.TheUnion is a labor organization within the mean-ing of the Act.3.Respondent interfered with, coerced,and restrainedemployees,in violation of Section 8(a)(1) ofthe Act, byinterrogation,threats, promises of benefit,and the givingof benefit, to prevent employees from enjoying rightsguaranteedthemin Section7 of the Act,including theright to self-organization,to form,join,or assist theUnion,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection.4.On May 26,1966,Respondent transferred driverSimuel Stevenson against his will from his job as driver tothe less desirable in-plant jobs of floorboy and inventoryclerk,and the part-time job of loading and unloadingtrucks, and refused to reassign him to his driver's job forapproximately 30 days or until on or about June 23, 1966,to discourage membership in the Union, in violation ofSection 8(a)(3) and(1) of the Act,by the reduction of thenumber of drivers represented by the Union or eligible toapplyfor membership in the Union.5.On May 25, 1966, Respondent transferred driverRichard D.Weinman against his will from his job ofdriver to the job of dispatcher for the period May 25,1966, to June 8, 1966, and again on June 20, 1966,against his will, transferred him from the job of driver tothe job of dispatcher for the period June 20, 1966, to July15, 1966,to discourage membership in the Union, inviolation of Section 8(a)(3) and(1) of theAct, by thereduction in the number of employees represented by theUnion, or eligible to apply for membership in the Union.6.The aforementioned unfair labor practices are uni-fair labor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.7.An appropriate unit of employees that includesRespondent's drivers is comprised of the dispatcher andthe three drivers, and the Union must represent three ofthese four employees in order to represent a majority ofemployees in an appropriate unit.8.The Union represents drivers Stevenson and Wein-man as of the dates theUnionrequested recognition andbargaining,and Respondent refused to recognize or bar-gain.Driver Weinman continues to be represented by theUnion as there is no evidence that any notice of revoca-tion of his authorization to the Union to represent himwas ever sent to or received by the Union, and becausethe Respondent by Vice President Heisner procuredWeinman's agreement to revoke his authorization to theUnion by interrogation,threats, and promises of benefits,and by the giving of benefits,in violation of Section8(a)(1) of the Act. The agreement to revoke or the revo-cation itself is invalid, and is of no legal effect. The driverwho replaced Stevenson is presumed to be representedby the Union as there is a presumption of the continua-tion of the status quo. There is no evidence that theUnion represents the other two employees in the unit.9.Respondent has not violated Section 8(a)(5) and (1)of the Act by a refusal to bargain with the Union becausethe Union did not represent a majority of employees in anappropriate unit at the time of the demand for recognitionor the refusal, and did not acquire the status of majorityrepresentative at any time thereafter.10.The remedy for the Respondent's violations ofSection 8(a)(1) and (3) of theAct maynot include anorder to bargain as the Union has not, and does not now,represent a majority of employees in an appropriate unit.11.Thecomplaint should be dismissed insofar as it al-leges a refusal to bargain in violation of Section 8(a)(5) ofthe Act.[Recommended Order omitted from publication.]